EXHIBIT12.1 RATIO OF EARNINGS TO FIXED CHARGES AND PREFERENCE SHARE DIVIDENDS In U.S. Dollars thousands, except ratio of earnings to fixed charges Year ended December 31, Income before income taxes Add: Fixed charges Deduct: Income before income tax of subsidiaries attributable to non-controlling interests ) Earnings Fixed charges Interest expense relating to long term payables - Interest component of rental expenses (Note 1) Fixed charges Ratio of earnings to fixed charges 55 58 73 82 45 Deficiency of earnings to cover fixed charges - Note 1: Interest component of rental expenses is estimated to equal one third of such expenses.
